Case: 14-51182      Document: 00513085527         Page: 1    Date Filed: 06/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51182                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 19, 2015
Debra Stephens,                                                            Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant
v.

City of Austin; Art Acevedo, Chief of Police,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-659


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Plaintiff-Appellant Debra Stephens, appeals the
dismissal of her action which arose from her alleged treatment as an employee
and eventually resulted in the termination of her multi-year employment at
the police department of the City of Austin, Texas. 1 In the ordinary course of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1Stephens’s case was originally assigned to United States District Judge Lee Yeakel,
but was transferred during the course of those proceedings to Senior United States District
Judge David Alan Ezra.
    Case: 14-51182     Document: 00513085527     Page: 2   Date Filed: 06/19/2015



                                  No. 14-51182
managing the case, it was referred to a Magistrate Judge who conducted
extensive proceedings that culminated in his March 31, 2014 Report and
Recommendation. It concluded with the recommendation that the district
court should grant the Defendants’ Motion for Summary Judgment and
dismiss Ms. Stephens’s action with prejudice.
      Following receipt and consideration of the Magistrate Judge’s 36-page
Report and Recommendation, the district court issued its own 65-page Order
on September 30, 2014. After verbalizing, in the first 21 pages, why only
Stephens’s §1983 claims against the City and against Acevedo in his individual
capacity remained, the district court devoted the balance of its lengthy, patient,
and detailed analysis of the case to explaining why it was adopting the
Magistrate Judge’s determination that Ms. Stephens had failed to make out
her prima facie case and why the court was not reaching the questions (1)
whether the Defendants would have engaged in the same employment action
in the absence of the First Amendment protected conduct or (2) why Ms.
Stephens had failed to make a showing that the non-First Amendment reasons
for the Defendants’ actions were pretext. All of that was in support of the
district court’s October 8, 2014 Judgment, in which it granted the Defendants’
Motion for Summary Judgment to dismiss Ms. Stephens’s lawsuit.
      Our review of the rulings of the magistrate judge and the district judge,
as well as the rest of the record on appeal, including the briefs of the parties,
satisfies us beyond cavil that the district court committed no reversible error.
Accordingly, that court’s dismissal of Ms. Stephens’s action with prejudice is,
in all respects
AFFIRMED.




                                        2